Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 03/14/2022, with respect to claims 1-3, 5, 7-8, 10-14, 18-19, 21-27 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 7-8, 10-14, 18-19, 21-27 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being anticipated by Mori et al. (JP2008125324)  in view of Kawamata (JP03143247) and Tani (JP2008125153).
As to independent claim 1, Mori et al. discloses an motor comprising:

a)    a rotor (7); and

b)    a stator (11) comprising:

i)    front cooling fins (36) thermally coupled to a front of the 

stator (11) via a front stator yoke (12),

ii)    rear cooling fins (36) thermally coupled to a rear portion 

of the stator (11) via a rear stator yoke (12);

iii)    a winding (18) between and separating the front stator yoke (12) and thee 

front cooling fins (36) from the rear stator yoke (12) and the rear cooling fins (36) 

as shown in figure 8.

However Mori et al. teaches the claimed limitation as discussed above except a permanent magnet rotor and a ring of cooling fins.
	      Kawamata teaches a permanent magnet rotor as shown in figure 2, for the 
advantageous benefit of providing a rotor of a permanent magnet synchronous machine 
having a permanent magnet in a rotor field does not require excitation by a field 

winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor.

    	    Tani teaches a ring of cooling fins (28) as shown in figure 2, for the advantageous benefit of suppressing an increase in temperature on the stator.
a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor
It would have been obvious to one skilled in the art at the time the invention 
was made to modify Mori et al. by using a permanent magnet rotor and ring f cooling fins, as taught by Kawamata and Tani, to provide a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor and suppress an increase in temperature on the stator.
Claim(s) 3, 5, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP2008125324),  Kawamata (JP03143247) and Tani (JP2008125153) as applied in claim 1 above, and further in view of Kaminski (US PG Pub 2007/0278879).
As to Claims 3/1, Mori et al. in view of Kamamata and Tani teaches the claimed limitation as discussed above except wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding.

However Kaminski et al. further discloses wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding (Fig. 2, para [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al. in view of Kamamata and Tani by using the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to claim 5/3, Mori et al., Kamamata and Tani in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke.
However Kaminski et al. further discloses wherein the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke (Fig 2, pure [0064-0066], [006g]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al., Kamamata and Tani in view of Kaminski et al. by using the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claim 8/1, Mori et al., Kamamata and Tani in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding.
However Kaminski et al. further discloses wherein the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding (Fig. 2, para [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al., Kamamata and Tani in view of Kaminski et al. by using the rear stator yoke is mounted to a rear end of the winding and surrounds three sides of the rear end of the winding, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to claim 10/8, Mori et al., Kamamata and Tani in view of Kaminski et al. teaches the claimed limitation as discussed above except wherein the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face.
However Kaminski et al. teaches wherein the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face(Fig. 2, pare [0054], [0068- 0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al., Kamamata and Tani in view of Kaminski et al. by using the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claim 11/1, Mori et al. in view of Kamamata and Tani teaches the claimed limitation as discussed above except wherein the front cooling fins have an outer radius and an inner radius, the outer radius being about a same outer radius as the winding.
However Kaminski et al. further discloses wherein the front cooling fins have an outer radius and an inner radius, the outer radius being about a same outer radius as the winding (Fig. 2, pare [0054], [0068- 0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al. in view of Kamamata and Tani by using the front cooling fins have an outer radius and an inner radius, the outer radius being about a same outer radius as the winding, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claims 12/11, Mori et al., Kamamata and Tani in view of Kaminski et al. is silent wherein the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor
However Kaminski et al. further discloses wherein the rotor comprises and outer rotor (Fig. 14, pare [0062]), and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Fig. 2, para [0054], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al., Kamamata and Tani in view of Kaminski et al. by using the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claims 13/1, Mori et al. in view of Kamamata is silent wherein the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor
However Kaminski et al. further discloses wherein the rotor comprises and outer rotor (Fig. 14, pare [0062]), and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Fig. 2, para [0054], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Mori et al. in view of Kamamata and Tani by using the rotor comprises and outer rotor and wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP2008125324), Kawamata (JP03143247) and Tani (JP2008125153) as applied in claim 1 above and further in view of Palmatier (2,446,663).
As to Claim 14/1, Mori et al. in view of Kawamata and Tani teaches the claimed limitation as discussed above except wherein the motor is an aircraft motor comprising a spinner, and wherein the front cooling fins are housed within the spinner.
However, Palmatier teaches wherein the motor is an aircraft motor comprising a spinner (col 2, In 6-12), and wherein the front cooling fins (b) are housed within the spinner as shown in figure 1, for the advantageous benefit of for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Brinkman in view of Kawamata and Tani, by using an aircraft motor comprising a spinner, and wherein the front cooling fins are housed within the spinner, as taught by Palmatier, to provide a means for a higher efficiency compact motor.
Claim(s) 18, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamah et al. (US PG Pub 2007/0024132) in view of Lieu et al. (US PG Pub 2001/0045782) and Kaminski (US PG Pub 2007/0278879) and Mori et al. (JP2008125324)  and Tani (JP2008125153).
As to independent claim 18, Salamah et al. discloses a motor comprising:
a)    an inner and outer rotor connected together (48, 50); and
b)    a stator (32) between the inner and outer rotors (48, 50) as shown in figure 1,
However Salamah et al. is silent to the stator comprising:
i)    a winding comprising conductors encased in a thermally conductive material;
ii)    a thermally conductive front yoke mounted to a front end of the winding;
iii)    front cooling fins mounted to the front yoke;
iv)    a thermally conductive rear yoke mounted to a rear end of the winding; and
v)    rear cooling fins mounted to and surrounding the rear yoke.
c) wherein the winding is disposed between and separates the front yoke and the front cooling fins from the rear yoke and the rear cooling fins
However, Lieu et al. teaches a coreless winding encased in a thermally conductive material (paragraph [0025 and [0045]), for the advantageous benefit of providing no cogging torque as the motor spins, and also there are no core losses from eddy currents in the stator core and hysteresis losses that normally occur when a magnet passes an iron object.
Kaminski et al. discloses the stator comprising:
i)    a winding composing conductors encased in a thermally conductive material (Fig. 10, para [0055]);
ii)    a thermally conductive front yoke mounted to a front end of the winding (Fig. 11, para [0058]);
iii)    front cooling fins mounted to the front yoke (Fig. 18, para [0064-0065]);
iv)    a thermally conductive rear yoke mounted to a rear end of the winding (Figs. 2, 13, para [0060-0061]); and
v)    rear cooling fins mounted to the rear yoke (Fig. 18, para [0064-0065]), for the advantageous benefit of providing means for a higher efficiency compact motor.
Mori et al. teaches 
c) wherein the winding (18) is disposed between and separates the front yoke (12) and the front cooling fins (36) from the rear yoke (12) and the rear cooling fins (36) as shown in figure 8, for the advantageous benefit of enhancing heat dissipation of the stator winding.
Tani teaches the cooling fins (28) surrounding the rear yoke as shown in figure 2, for the advantageous benefit of suppressing an increase in temperature on the stator.
It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. by using the stator comprising: i) a winding comprising conductors encased in a thermally conductive material; ii) a thermally conductive front yoke mounted to a front end of the winding; ill) front cooling fins mounted to the front yoke; iv) a thermally conductive rear yoke mounted to a rear end of the winding; and v)rear cooling fins mounted to and surrounding the rear yoke c) wherein the winding is disposed between and separates the front yoke and the front cooling fins from the rear yoke and the rear cooling fins, as taught by Lieu et al. Kaminski et al., Mori et al. and Tani, to provide no cogging torque as the motor spins, and also there are no core losses from eddy currents in the stator core and hysteresis losses that normally occur when a magnet passes an iron object and provide means for a higher efficiency compact motor and enhance heat dissipation of the stator winding and for the advantageous benefit of suppress an increase in temperature on the stator.
As to claim 19/18, Salamah et al. in view of Lieu et al. , Kaminski et al. , Mori et al. and Tani teaches the claimed limitation as discussed above except  wherein the front cooling fins are mounted to a front end of the front yoke.
However Kaminski et al. further discloses wherein the front cooling fins are mounted to a front end of the front yoke (Fig. 2, pare [0064-0065], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor..
It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. in view of Lieu et al., Kaminski et al., Mori et al. and Tani by using the front cooling fins are mounted to a front end of the front yoke, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claim 21/19, Salamah et al. in view of Lieu et al., Kaminski et al., Mori et al. and Tani is silent wherein the front yoke surrounds three sides of the front end of the winding, and wherein the rear yoke surrounds three sides of the rear end of the winding.
However Kaminski further discloses wherein the front yoke surrounds three sides of the front end of the winding, and wherein the rear yoke surrounds three sides of the rear end of the winding (Fig. 2, para [0061]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. in view of Lieu et al., Kaminski et al., Mori et al. and Tani by using the front yoke surrounds three sides of the front end of the winding, and wherein the rear yoke surrounds three sides of the rear end of the winding, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claim 22/18, Salamah et al. in view of Lieu et al., Kaminski et al., Mori et al. and Tani is silent wherein the rear cooling fins are mounted to an outer surface of the rear yoke.
However Kaminski further discloses wherein the rear cooling fins are mounted to an outer surface of the rear yoke (Fig. 2, para [0064-0065], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. in view of Lieu et al., Kaminski et al., Mori et al. and Tani by using the rear cooling fins are mounted to an outer surface of the rear yoke, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klochkov (WO9700201) in view of Salamah et al. (US PG Pub 2007/0024132), Lieu et al. (US PG Pub 2001/0045782) and Kaminski (US PG Pub 2007/0278879), Mori et al. (JP2008125324) and Tani (JP2008125153).
As to independent Claim 23, Klochkov discloses an aircraft motor (Abstract) comprising:
However Klochkov teaches the claimed limitation as discussed above except, 
a)    an inner and outer rotor connected together; and
b)    a stator between the inner and outer rotors 
the stator comprising:
i)    a coreless winding comprising conductors encased in a thermal conductive material;
ii)    a thermally conductive front yoke mounted to a front end of the winding;
iii)    front cooling fins mounted to the front yoke, the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front yoke;
iv) a thermally conductive rear yoke mounted to a back end of the winding
iv)    a thermally conductive rear yoke mounted to a back end of the winding; and
v)    rear cooling fins mounted to the rear yoke the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear stator yoke and the outer annular face.
Salamah et al. teaches
a)    an inner and outer rotor connected together (202, 210a); and
b)    a stator (32) between the inner and outer rotors (48, 50) as shown in figure 1, for the advantageous benefit of providing to dissipate the heat from the components in a cost effective and reliable manner.
Lieu et al. teaches a coreless winding encased in a thermally conductive material (paragraph [0025 and [0045]), for the advantageous benefit of providing no cogging torque as the motor spins, and also there are no core losses from eddy currents in the stator core and hysteresis losses that normally occur when a magnet passes an iron object.
Kaminski et al. teaches i) a winding composing conductors encased in a thermally conductive material (Fig. 10, para [0055]);
 ii) a thermally conductive front yoke mounted to a front end of the winding (Fig. 11, para [0058]), the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front stator yoke (Fig. 2, para [0064-0066], [0069]);
iv)    a thermally conductive rear yoke mounted to a back end of the winding (Figs. 2, 13, para [0060-0061]); and
v)    rear cooling fins mounted to the rear yoke the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear yoke and the outer annular face (Fig. 2, para [0064-0066], [0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
Mori teaches 
iii)    front cooling fins (36) mounted to the front yoke (12), the front cooling fins (36) have a solid front annular face (see figure 8), the front cooling fins (36) being oriented radially and extending laterally between the front annular face and the front yoke (12) as shown in figure 8, for the advantageous benefit of enhancing heat dissipation of the stator winding.
Tani teaches cooling fins (28) mounted in the front yoke and rear yoke as shown in figure 2, for the advantageous benefit of suppressing an increase in temperature on the stator.
a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor

It would have been obvious to one skilled in the art at the time the invention was made to modify Salamah et al. by using a) an inner and outer rotor connected together; and b) a stator between the inner and outer rotors; the stator comprising: i) a coreless winding comprising conductors encased in a thermally conductive material; ii) a thermally conductive front yoke mounted to a front end of the winding,  iii)   front cooling fins mounted to the front yoke, the front cooling fins have a solid front annular face, the front cooling fins being oriented radially and extending laterally between the front annular face and the front yoke; iv) a thermally conductive rear yoke mounted to a back end of the winding; and v) rear cooling fins mounted to the rear yoke the rear cooling fins have a solid outer annular face, the rear cooling fins oriented radially and extend radially between the rear yoke and the outer annular face, as taught by Salamah et al. , Lieu et al. and Kaminski et al., Mori et al. Tani, to provide to dissipate the heat from the components in a cost effective and reliable manner, provide no cogging torque as the motor spins, and also there are no core losses from eddy currents in the stator core and hysteresis losses that normally occur when a magnet passes an iron object and provide means for a higher efficiency compact motor and enhance heat dissipation of the stator winding and suppress an increase in temperature on the stator.
a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor a rotor of a permanent magnet synchronous machine having a permanent magnet in a rotor field does not require excitation by a field winding, and therefore, Joule heat is extremely small, it is not necessary to cool a rotor
.

As to Claim 24/23, Klochkov in view of Salamah et al., Lieu et al., Kaminski et al., Mori et al. and Tani teaches the claimed limitation as discussed above except wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor.
However Kaminski further discloses wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Figs. 2, 14, para [0054], [0062], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.
It would have been obvious to one skilled in the art at the time the invention was made to modify Klochkov in view of Salamah et al., Lieu et al., Kaminski et al. , Mori et al. and Tani by using the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
As to Claims 25/24 and 26/23, Klochkov in view of Salamah et al., Lieu et al., Kaminski et al., Mori et al. and Tani teaches the claimed limitation as discussed above except  wherein the rear cooling fins have an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor.
However Kaminski et al. further discloses wherein the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor (Figs. 2, 14, para [0054], [0062], [0068-0069]), for the advantageous benefit of providing means for a higher efficiency compact motor.

It would have been obvious to one skilled in the art at the time the invention was made to modify Klochkov in view of Salamah et al., Lieu et al., Kaminski et al., Mori et al. and Tani by using the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide means for a higher efficiency compact motor.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klochkov (WO9700201) Salamah et al. (US PG Pub 2007/0024132), Lieu et al. (US PG Pub 2001/0045782), Mori et al. (JP2008125324) and Tani (JP2008125153)  as applied in claim 23 above, and further in view of Palmatier (2,446,663).
As to claim 27/23, Klochkov in view of Salamah et al., Lieu et al., Kaminski et al., Mori et al. and Tani is silent wherein the front cooling fins are housed within the spinner.
However Palmatier teaches wherein the front cooling fins (b) are housed within the spinner as shown in figure 1, for the advantageous benefit of for the advantageous benefit of providing the heat traveling conductively.
It would have been obvious to one skilled in the art at the time the invention was made to modify Klochkov in view of Salamah et al., Lieu et al., Kaminski et al. , Mori et al. and Tani by using the rear cooling fins have an outer radius and an inner radius, the inner radius being about at a same radius as an outer radius of the outer rotor, as taught by Kaminski et al., to provide the heat traveling conductively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	April 29, 2022